DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 04/29/21 in response to the non-final Office Action mailed 02/08/21.
Status of Claims
2)	Claims 1 and 18 have been amended via the amendment filed 04/29/21.
	Claim 2 has been canceled via the amendment filed 04/29/21.
	Claims 1, 3-7 and 13-25 are pending.  
	Claim 1, as amended, includes newly added glycoconjugate species:
	(c) (Galp)-alpha(1,2)-R wherein R comprises i) Galf; 
	(d) Galp)-alpha(1,2)-R wherein R comprises ii) mannose; 
	(e) Galp)-alpha(1,2)-R wherein R comprises iii) Galp and Galf; 
	(f) Galp)-alpha(1,2)-R wherein R comprises iv) Galp, Galf and mannose; 
	(g) Galp)-alpha(1,2)-R wherein R comprises combinations thereof, i.e., i), ii), iii) and iv); 
	(h) (Galp)-alpha(1,4)-R wherein R comprises i) Galf; 
	(j) Galp)-alpha(1,4)-R wherein R comprises ii) mannose; 
	(k) Galp)-alpha(1,4)-R wherein R comprises iii) Galp and Galf; 
	(l) Galp)-alpha(1,4)-R wherein R comprises iv) Galp, Galf and mannose; and
	(m) Galp)-alpha(1,4)-R wherein R comprises combinations thereof, i.e., i), ii), iii) and iv). 
The species (g) and the species (m) supra include different R combinations including those wherein said R comprises a combination of all of the recited i), ii), iii), and iv) elements.
	The G2-TTP and the G3-TTP glycoconjugate species (a) and (b) respectively have been previously examined. With the current amendments to claim 1 to include the additional species set forth supra, the examination has now been extended to the glycoconjugate species (g) supra, i.e., the glycoconjugate (Galp)-alpha(1,2)-R wherein R comprises all of the recited i), ii), iii), and iv) elements.
	Claims 1, 3-7 and 13 are under examination.   
Prior Citation of Title 35 Sections
3)		The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.  
Rejection(s) Moot 
5)	The rejection of claim 2 made in paragraph 9 of the Office Action mailed 02/08/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claim.
6)	The rejection of claim 2 made in paragraph 11 of the Office Action mailed 02/08/21 under 35 U.S.C § 102(a)(1) as being anticipated by Weislander et al. (Glycoconjugate J. 7: 85-100, 1990, of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn 
7)	The rejection of claims 1 and 3 made in paragraph 9(a) of the Office Action mailed 02/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to claim 1.
8)	The rejection of claims 4-7 and 13 made in paragraph 9(b) of the Office Action mailed 02/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to claim 1.
9)	The rejection of claims 1, 3, 5, 7 and 13 made in paragraph 11 Office Action mailed 02/08/21 under 35 U.S.C § 102(a)(1) as being anticipated by Weislander et al. (Glycoconjugate J. 7: 85-100, 1990, of record) is withdrawn in light of Applicants’ amendment to the base claim.
10)	The rejection of claim 3 made in paragraph 13 Office Action mailed 02/08/21 under 35 U.S.C § 103 as being obvious over Weislander et al. (Glycoconjugate J. 7: 85-100, 1990, of record) as applied to claim 1 and further in view of US 20110250196 A1 (of record) is withdrawn in light of Applicants’ amendment to the base claim.
Objection(s) to Specification and Claim(s)
11)	The specification and claim 1, as amended, are objected to for the following reasons:
	37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention. 
	Claim 1, as amended, is set forth below, which includes newly added limitations: 
1.    (currently amended)  An immunogenic glycoconjugate, having the chemical formula of
(a)    galactopyranose (Galp)-(1,2)-R, Galp-(l,4)-R, or Galp(1,6)Galp(1,3)Galf coupled to a or a carrier peptide comprising a helper T cell epitope, wherein R is monosaccharide, oligosaccharide, or polysaccharide and R comprises one or more of i) galactofuranose (Galf): ii) mannose; iii) galactopyranose (Galp), and Galf: iv) Galp, Galf and mannose; or combinations thereof; or 

(b)   a disaccharide Galp(1,3)Galf coupled to a or a carrier peptide comprising a helper T cell epitope, wherein carbohydrate portion of the glycoconjugate consists of the disaccharide.

Applicants state the following at lines 1 and 2 of page 6/6 of their Amendment and Remarks filed 04/29/21: 
….. Thus, for (Galp)-(1,2)-R, and (Galp)-(1,4)-R of Applicants’ claim 1, R contains at least one galactopyranose (Galf), or mannose, or both.

However, the R in the chemical formula of Applicants’ currently amended claim 1 also encompasses R containing ‘combinations thereof’, inclusive of a combination of all of elements (i), (ii), (iii) and (iv), i.e., R comprising galactofuranose (Galf) plus mannose plus galactopyranose (Galp) and Galf: plus Galp, Galf and mannose, wherein the glycoconjugate having the recited chemical formula and the R containing said combination of (i), (ii), (iii) and (iv) is required to be immunogenic. Applicants refer to paragraphs [0005] to [0006] of the specification for support. Paragraphs [0005] to [0006] of the as-filed specification are set forth below, which do not provide descriptive support and antecedent basis for such an immunogenic glycoconjugate as claimed currently.
[0005] Glycolipids of the various parasite plasma membranes contain terminal alpha.-Galactopyranosyl (-Galp or, simply, -Gal) epitopes, which are highly immunogenic to humans. Therefore, patients with cutaneous leishmaniasis (CL) and visceral leishmaniasis (VL) show high levels of anti--Gal antibodies (Al-Salem et al., Parasitology, 1-6, 2014; Avila et al., J Immunol 142:2828-34, 1989; Avila et al., Journal of clinical microbiology 26:1842-47, 1988; Avila et al., Journal of clinical microbiology 26:126-132, 1988; McConville et al., The Journal of biological chemistry, 265:7385-94, 1990). Recently, it has been proposed to use anti--Gal antibodies as a biomarker for detection and follow up of treated CL patients (Al-Salem et al., Parasitology, 1-6, 2014). Preliminary studies show that 1,3-galactosyltransferase-knockout (1,3GalT-KO) mice immunized with a synthetic -Gal-containing neoglycoprotein (Gal-NGP) are partially protected against L. major infection. Certain embodiments of the invention described herein are directed to a glycoconjugate vaccine to prevent CL. Neoglycopeptides (NGPeps) were synthesized containing Leishmania-specific -Gal glycans conjugated to the tetanus toxoid peptide (TTp), a known helper T cell epitope, or other helper T cell peptides (e.g., OVA peptide). In certain aspects B cell- and T cell-mediated immune responses to these NGPs are assessed in the 1,3-Galactosyltransferase knockout (1,3GalT-KO) mice, which closely resemble humans in their humoral response to Gal epitopes. In certain aspects the vaccine is against L. major infection.
[0006] Certain embodiments are directed to NGPeps, also referred to herein as neoglycoconjugates. In certain aspects the NGPeps comprises an Gal-containing glycan covalently coupled to a carrier peptide or protein. Certain aspects are directed to an immunogenic composition comprising an immunogenic glycoconjugate or glycan of 2, 3, or more saccharide moieties having a terminal -galactopyranose (Galp or Gal) saccharide joined to a second saccharide by an (1,2), (1,3), (1,4), or (1,6) linkage, which is covalently coupled to a carrier peptide or protein. In a further aspect the NGP is an immunogenic glycoconjugate comprising a glycan having the chemical formula of galactopyranose (Galp)-(1,2)-R, Galp-(1,3)-R, Galp-(1,4)-R, or Galp-(1,6)-R, wherein in R is any monosaccharide, oligosaccharide, or polysaccharide, coupled to a carrier peptide or protein. In one aspect R comprises one or more galactopyranose (Galp), galactofuranose (Galf), galactose, (1,2), (1,3), (1,4), or (1,6) linkage. The carrier peptide can be a tetanus toxoid peptide (TTp) or other helper T cell peptide, or the carrier protein can be bovine serum albumin (BSA) or any other carrier protein (e.g., ovalbumin, keyhole limpet hemocyanin-KLH, etc.). In a further aspects the tetanus toxoid peptide has or consists of an amino acid sequence of EQYIKANSKFIGITE (SEQ ID NO: 1). In certain aspects the NGP is G2-TTP (GIPL-2-derived Galp(1,3)Galf coupled to TTP) and/or G3-TTP (GIPL-3-derived Galp(1,6)Galp(1,3)Galf glycan coupled to TTP). In certain aspects the glycan is coupled to the amino or carboxy terminus of a carrier peptide.

Rejection(s) under 35 U.S.C § 112(a)
12)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
  
13)	Claim 1 and the dependent claims 3-7 and 13 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.   
	Claim 1, as amended, is set forth below, which includes newly added limitations: 
1.    (currently amended)  An immunogenic glycoconjugate, having the chemical formula of
(a)    galactopyranose (Galp)-(1,2)-R, Galp-(l,4)-R, or Galp(1,6)Galp(1,3)Galf coupled to a or a carrier peptide comprising a helper T cell epitope, wherein R is monosaccharide, oligosaccharide, or polysaccharide and R comprises one or more of i) galactofuranose (Galf): ii) mannose; iii) galactopyranose (Galp), and Galf: iv) Galp, Galf and mannose; or combinations thereof; or 

(b)   a disaccharide Galp(1,3)Galf coupled to a or a carrier peptide comprising a helper T cell epitope, wherein carbohydrate portion of the glycoconjugate consists of the disaccharide.

Applicants state the following at lines 1 and 2 of page 6/6 of their Amendment and Remarks filed 04/29/21: 
….. Thus, for (Galp)-(1,2)-R, and (Galp)-(1,4)-R of Applicants’ claim 1, R contains at least one galactopyranose (Galf), or mannose, or both.

However, the R in the chemical formula of Applicants’ currently amended claim 1 also encompasses R containing ‘combinations thereof’, inclusive of a combination of all of elements and (iv), i.e., R comprising galactofuranose (Galf) plus mannose plus galactopyranose (Galp) and Galf plus Galp, Galf and mannose, wherein the glycoconjugate having the recited chemical formula and the R containing said combination of (i), (ii), (iii) and (iv) is required to be immunogenic. As is evident from at least claim 18 and from the as-filed specification that intends therapeutic and prophylactic applications, the claimed glycoconjugate of the chemical formula (a), wherein the R comprises all of i), ii), iii) and iv) is required to be immunogenic and have a therapeutic function of treating Leishmaniasis, i.e., Leishmaniasis caused by any species of Leishmania parasite, in a human or an animal such as a canine animal. Applicants refer to paragraphs [0005] to [0006] of the specification for support. Paragraphs [0005] to [0006] of the as-filed specification are set forth below, which do not provide descriptive support or a showing of possession at the time of filing for such an immunogenic glycoconjugate as claimed currently.  
[0005] Glycolipids of the various parasite plasma membranes contain terminal alpha.-Galactopyranosyl (alpha-Galp or, simply, alpha-Gal) epitopes, which are highly immunogenic to humans. Therefore, patients with cutaneous leishmaniasis (CL) and visceral leishmaniasis (VL) show high levels of anti-alpha-Gal antibodies (Al-Salem et al., Parasitology, 1-6, 2014; Avila et al., J Immunol 142:2828-34, 1989; Avila et al., Journal of clinical microbiology 26:1842-47, 1988; Avila et al., Journal of clinical microbiology 26:126-132, 1988; McConville et al., The Journal of biological chemistry, 265:7385-94, 1990). Recently, it has been proposed to use anti-alpha-Gal antibodies as a biomarker for detection and follow up of treated CL patients (Al-Salem et al., Parasitology, 1-6, 2014). Preliminary studies show that alpha 1,3-galactosyltransferase-knockout (alpha 1,3GalT-KO) mice immunized with a synthetic alpha-Gal-containing neoglycoprotein (alpha Gal-NGP) are partially protected against L. major infection. Certain embodiments of the invention described herein are directed to a glycoconjugate vaccine to prevent CL. Neoglycopeptides (NGPeps) were synthesized containing Leishmania-specific alpha-Gal glycans conjugated to the tetanus toxoid peptide (TTp), a known helper T cell epitope, or other helper T cell peptides (e.g., OVA peptide). In certain aspects B cell- and T cell-mediated immune responses to these NGPs are assessed in the alpha 1,3-Galactosyltransferase knockout (alpha 1,3GalT-KO) mice, which closely resemble humans in their humoral response to Gal epitopes. In certain aspects the vaccine is against L. major infection.
[0006] Certain embodiments are directed to NGPeps, also referred to herein as neoglycoconjugates. In certain aspects the NGPeps comprises an alpha.Gal-containing glycan covalently coupled to a carrier peptide or protein. Certain aspects are directed to an immunogenic composition comprising an immunogenic glycoconjugate or glycan of 2, 3, or more saccharide moieties having a terminal alpha-galactopyranose (Galp or Gal) saccharide joined to a second saccharide by an (1,2), (1,3), (1,4), or (1,6) linkage, which is covalently coupled to a carrier peptide or protein. In a further aspect the NGP is an immunogenic glycoconjugate comprising a glycan having the chemical formula of galactopyranose (Galp)-(1,2)-R, Galp-(1,3)-R, Galp-(1,4)-R, or Galp-(1,6)-R, wherein in R is any monosaccharide, oligosaccharide, or polysaccharide, coupled to a carrier peptide or protein. In one aspect R comprises one or more galactopyranose (Galp), galactofuranose (Galf), galactose, mannose, glucose, or other monosaccharide(s), or any combination thereof. In a further aspect the saccharides are joined by an (1,2), alpha(1,3), (1,4), or (1,6) linkage. The carrier peptide can be a tetanus toxoid peptide (TTp) or other helper T cell peptide, or the carrier protein can be bovine serum albumin (BSA) or any other carrier protein (e.g., ovalbumin, keyhole limpet hemocyanin-KLH, etc.). In a further aspects the tetanus toxoid peptide has or consists of an amino acid sequence of EQYIKANSKFIGITE (SEQ ID NO: 1). In certain aspects the NGP is G2-TTP (GIPL-2-derived Galp(1,3)Galf coupled to TTP) and/or G3-TTP (GIPL-3-derived Galp(1,6)Galp(1,3)Galf glycan coupled to TTP). In certain aspects the glycan is coupled to the amino or carboxy terminus of a carrier peptide.

Therefore, the above-identified limitations in the amended claim(s) and the now claimed scope of the claims are considered to be new matter.  See M.P.E.P 608.04 to 608.04(c).   
	Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s) via referring to specific part(s) of the as-filed specification, or alternatively, remove the new matter from the claim(s).  Applicants should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06.  
Claim Objection(s) – Suggestion(s)
14)	Claim 1, as amended, is objected to for the following reasons:
(a)	Claim 1, as amended, is objected to for missing a conjunction between element iii) and element iv) in line 6.
	(b)	In line 6 of the amended claim 1, it is suggested that Applicants delete the unnecessary comma within the “(Galp),” of element iii) and within the “Galf,” of element iv). See below. Also see the line bridging pages 5/6 and 6/6 of Applicants Amendment and Remarks filed 04/29/21:

    PNG
    media_image1.png
    61
    478
    media_image1.png
    Greyscale

Conclusion
15)	No claims are allowed.  The G2-TTP glycoconjugate and an immunogenic composition comprising the same, and the G3-TTP glycoconjugate and an immunogenic composition comprising the same are allowable.
16)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


July, 2021